Citation Nr: 0900688	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-40 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to June 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
vertigo.  

In November 2007, the Board remanded the claim for additional 
development and adjudicative action. The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the veteran's 
vertigo and service is of record.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, vertigo was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

In a December 2007 personal statement, the veteran stated 
that since separation from active duty he has experienced 
vertigo.  He explained that while sleeping, he feels like the 
room is spinning, which results in him having headaches.  The 
veteran contends that service connection is warranted for his 
vertigo.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the service treatment records indicates that the 
veteran reported to sick call in March 1999 with complaints 
of dizziness.  The veteran reported dizziness while sleeping 
as well as waking up in the morning.  Upon physical 
examination of the veteran, the physician diagnosed the 
veteran with probable benign positional vertigo (BPV).  It 
was noted that the veteran was educated on BPV and requested 
to return for treatment in two weeks.  The veteran returned 
to sick call in January 2000 with complaints of vertigo.  The 
veteran was assessed with asymptomatic episodic vertigo.  The 
physician specifically reported that his condition was likely 
positioning vertigo by history with a possibility of it being 
secondary to a viral illness.  Upon separation from service, 
the veteran reported on his April 2000 report of medical 
history as having or had dizziness or fainting spells.  The 
physician noted that the veteran was previously treated for 
dizziness and diagnosed with vertigo, but stopped taking the 
prescribed medication.  However, clinical evaluation of the 
veteran's ocular motility at the April 2000 separation 
examination was normal.  

Post service treatment records reflect continuing complaints 
of vertigo.  Beginning in November 2004, VA outpatient 
treatment records report the veteran experiencing vertigo, 
approximately every two to three weeks for five minutes.  The 
veteran indicated that the room starts to spin while sitting 
and watching television and subsides after a short walk 
around his home.  After physical examination of the veteran, 
the staff physician diagnosed the veteran with stable chronic 
vertigo.  The question for the Board is whether a nexus 
exists between the veteran's in-service complaints of 
dizziness and his current disability.  

Review of the evidentiary record reveals that during the 
course of this appeal, the veteran underwent a VA examination 
to assess his vertigo.  In November 2005, the veteran was 
afforded an examination through QTC Medical Services (QTC).  
The veteran informed the examiner that he started noticing 
vertigo in 1998 during his military service.  He stated that 
the dizziness occurs at night when he is lying down and 
subsides when he gets up and walks around.  Physical 
examination of the veteran revealed normal hearing and benign 
paroxysmal positional vertigo, "cause unknown."  The 
examiner specifically noted that a posturography should be 
performed to determine the cause of the veteran's vertigo.  

As such, the veteran underwent a second VA examination in 
October 2008.  The veteran reported to the examiner that he 
experienced vertigo during his military service beginning in 
1999.  He explained that while going to sleep, the walls 
start spinning, and he begins to feel nauseous.  Although the 
episodes usually last approximately five to ten minutes, his 
vertigo has progressively worsened since being discharged 
from service.  Diagnostic and clinical testing revealed 
subjective dizziness to the right, without objective 
nystagmus and no dysdiadochokinesia.  The veteran was 
diagnosed with benign paroxysmal positional vertigo.  Upon a 
review of the claims file and physical examination of the 
veteran, the examiner diagnosed the veteran with benign 
paroxysmal positional vertigo.  The examiner opined that the 
veteran's vertigo "is less likely as not" caused by or a 
result of his military service, but "arose while [the] 
[veteran] was in the service."  

The Board has reviewed this case and finds that the evidence 
is in equipoise and therefore supports the grant of service 
connection for vertigo.  The veteran is competent to report 
that he experienced bouts of dizziness during service, which 
is supported by the sick call reports and notations for 
dizziness.  Vertigo was noted in 2000 as well.  Thus, the 
veteran experienced vertigo during service.  Additionally, 
there is a competent medical opinion relating the veteran's 
vertigo to his service.  The Board notes that while the 
examiner opined that the veteran's vertigo is less likely as 
not caused by or a result of his military service, the 
examiner added that the veteran's vertigo arose during 
service.  As previously noted, the veteran has not attributed 
his vertigo to a particular event or injury in service, 
rather he has asserted that his vertigo commenced during his 
military career.  This is supported by the October 2008 VA 
medical opinion and other evidence of record.  Thus, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the appeal is allowed.  




Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for vertigo is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


